[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-13876                ELEVENTH CIRCUIT
                                                              APRIL 28, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                    D. C. Docket No. 07-00058-CR-CDL-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MASTER MICHAEL RAMSEY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                               (April 28, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Master Michael Ramsey appeals his convictions for felony murder, 18
U.S.C. § 1111, kidnapping, id. § 1201, murder with a firearm during a crime of

violence, id. §§ 924(c)(1), (j), robbery, id. § 2111, theft of a motor vehicle, id.

§ 2119, and conspiracy to commit robbery, id. §§ 2111, 371. Ramsey argues that

the district court erred in denying his motion to suppress evidence seized from his

vehicle. We affirm.

      Ramsey argues that the search of his vehicle was invalid under state law and

rendered the search unreasonable under the Fourth Amendment, but this argument

fails. The failure of law enforcement officers to comply with the demands of state

law regarding the search and seizure of property does not affect the admissibility of

evidence in federal court. United States v. Gilbert, 942 F.2d 1537, 1541 (11th Cir.

1991). Evidence is admissible so long as it was not “obtained by state officers

during a search which, if conducted by federal officers, would have violated the

defendant’s immunity from unreasonable searches and seizures under the Fourth

Amendment,” Elkins v. United States, 364 U.S. 206, 223–24, 80 S. Ct. 1437, 1447

(1960), and Ramsey does not argue that the search or seizure otherwise violated the

Fourth Amendment. The district court did not err by admitting at trial the evidence

seized from Ramsey’s vehicle.

      Ramsey’s convictions are AFFIRMED.




                                            2